Citation Nr: 1234863	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-08 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for residuals, status post left shoulder separation with reconstructive surgery and scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to August 2008, including service in Southwest Asia.  His service medals include the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Veteran was scheduled to testify at a hearing to be held at his local RO; however, he withdrew his hearing request.  


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran has had, at worst, Level I hearing in the right ear and Level I hearing in the left ear.

2.  The Veteran is right-hand dominant.

3.  Since the grant of service connection, residuals, status post left shoulder separation with reconstructive surgery and scar have manifested by forward flexion to no less than 110 degrees, abduction to no less than 130 degrees, and internal and external rotation to no less than 90 degrees, when taking into account functional limitation due to factors such as pain, weakness, fatigability, and incoordination.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).

2.  The criteria for a rating higher than 10 percent for residuals, status post left shoulder separation with reconstructive surgery and scar have not been met.  38 U.S.C.A. § 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 4.71a, Diagnostic Codes 5200-5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, the claims for higher ratings for bilateral hearing loss and a left shoulder disability arise from a disagreement with the initial evaluations that were assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and VA treatment records have been made available via Virtual VA.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also was provided with VA examinations in July 2007, July 2008 and February 2011.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  

The Board also finds that the VA examination reports are adequate for evaluation purposes because the examiners conducted clinical evaluations, reviewed the Veteran's medical history, and described the hearing loss and shoulder disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the examiners that conducted the audiology evaluations specifically addressed the effect of the Veteran's hearing loss on his daily activities and his employment.  Thus, the Board finds that the examination was adequate.

The Veteran has not alleged, nor does the record show, that his service-connected hearing loss and left shoulder disabilities have worsened in severity since the most recent examinations in 2011.  As such, new examinations are not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.


Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

A.  Bilateral Hearing loss

The Veteran's service-connected hearing loss disability is currently rated as noncompensably disabling.  He seeks a higher rating.

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affect on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

At a VA fee-based audiology examination in July 2007, the Veteran reported that his hearing loss causes him to have to ask people to repeat what they say.  He denied any treatment for his hearing loss.  Pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
20
50
35
LEFT
N/A
15
20
55
50

Pure tone threshold levels averaged 30 decibels for the right ear and 35 decibels for his left ear.  Speech discrimination testing was 100 percent in both ears.  These results correspond to Level I hearing on the right and Level I hearing on the left pursuant to Table VI.  The results further correspond to a noncompensable evaluation pursuant to Table VII.  A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is not demonstrated.

At another VA fee-based audiology examination conducted in July 2008, the Veteran reported that his hearing loss causes him difficulty with hearing in background noise.  He denied any treatment for his hearing loss.  Pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
15
50
40
LEFT
N/A
10
20
60
60

Pure tone threshold levels averaged 29 decibels for the right ear and 38 decibels for his left ear.  Speech discrimination testing was 96 percent in both ears.  These results correspond to Level I hearing on the right and Level I hearing on the left pursuant to Table VI.  These results further correspond to a noncompensable evaluation pursuant to Table VII.  A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is not demonstrated.

At a VA Compensation and Pension audiology examination in February 2011, the Veteran reported that his hearing loss causes him difficulty with hearing.  There were no significant effects on the Veteran's occupation or his activities of daily living.  Pure tone threshold levels, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
30
55
50
LEFT
N/A
15
25
60
45

Pure tone threshold levels averaged 37.5 decibels for the right ear and 36.25 decibels for his left ear.  Speech discrimination testing was 94 percent in both ears.  These results correspond to Level I hearing on the right and Level I hearing on the left pursuant to Table VI.  These results further correspond to a noncompensable evaluation pursuant to Table VII.  A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is not demonstrated.

Based on the results of the audiological evaluations discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, a compensable evaluation is not warranted.  The Board does not discount the difficulties the Veteran has with his auditory acuity.  However, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Further, as discussed above, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the July 2007, July 2008, and February 2011 VA examination reports contain a detailed description of the Veteran's subjective complaints, as indicated above.  The July 2007 examiner indicated that the functional effect of Veteran's hearing loss is that he has to ask others to repeat what they say.  The February 2011 examiner specifically concluded that the Veteran's hearing loss caused no significant impact on his occupational or daily functioning.  Thus, the Board finds that the examinations were adequate.

Based on the July 2007, July 2008, and February 2011 audiological evaluations, there is no evidence that the Veteran's bilateral hearing loss has approximated the criteria for a compensable evaluation at any time during this appeal.   


B. Left Shoulder

The Veteran is currently in receipt of a 10 percent disability evaluation for residuals, status post left shoulder separation with reconstructive surgery and scar.  He contends that he is entitled to a higher initial rating.   

There are multiple diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected shoulder disorders under 38 C.F.R. § 4.71a.  These include the following: DC 5200 (for ankylosis of the scapulohumeral articulation); DC 5201 (limitation of motion in the arm); DC 5202 (for rating other impairment of the humerus, involving malunion, recurrent dislocation, fibrous union, non-union, or loss of head); DC 5203 (for rating impairment of the clavicle or scapula). 

Specifically under DC 5201, a 20 percent evaluation is assigned for limitation of major or minor arm motion at shoulder level.  When there is limitation of motion midway between the side and shoulder level (between 45 and 90 degrees) a 20 percent rating is again warranted for minor arm limitation of motion.  The maximum evaluation for minor arm limitation of motion is 30 percent and is assigned for arm motion limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 5201.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran underwent a VA fee-based examination in July 2007 for his left shoulder disability.  Historically, the examiner noted that the Veteran had injured his left shoulder during service in a parachute accident.  He sustained a severe acromioclavicular (AC) separation and needed reconstructive surgery to repair the AC joint.  On current examination, the Veteran reported symptoms of weakness when pushing away and constant aching pain that improves with medication, Motrin, and massage.  He denied having any stiffness, swelling, heat, redness, lack of endurance, locking and fatigability.  The examiner noted that the Veteran's current functional impairment is that he cannot lift as much weight as before.  The condition does not cause incapacity.  Objectively, the Veteran was observed to be right-hand dominant.  The left shoulder was tender, but there was no edema, weakness, redness, heat, abnormal movement, guarding, or subluxation.  Range of motion included flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  After repetitive use, range of motion was not additionally limited by lack of endurance or incoordination, pain, weakness, or fatigue.  X-rays showed status post left distal clavicle resection.  

A post-reconstructive surgical scar was also present and measured about 6 centimeters (cm) by 0.5 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, abnormal texture, inflammation or edema.  The examiner's diagnosis was status post left shoulder separation with reconstruction surgery, and scar, positive x-ray, and tenderness on examination.

During a VA examination in February 2011, an examiner noted that the Veteran had undergone reconstructive surgery to repair a severe separation of his AC joint.  Other than the need to remove a surgical screw ten weeks after surgery, there were no complications and the shoulder healed well.  The examiner noted there are some mild residuals of the surgery, including that the Veteran has had to over compensate with his right shoulder over the years.  Currently, he denied left shoulder pain, but reported weakness, giving out, clicking, and decreased endurance.  He denied periods of flare-up of joint disease.  He reported that he worked as a defense department contractor 2009 to 2010 and had difficulty performing Army PT tests; specifically pushups, wearing heavy armor, and carrying heavy equipment.  He was currently employed as a planner for border security and it is difficult to wear heavy armor.  He also denied having lost work due to his left shoulder disability.  He is independent in activities of daily living such as driving.  He reportedly was limited in his ability to carry/lift weights over 40 pounds, do more than 40 pushups, swim more than one mile, and do gardening chores.  

On physical examination, there were no signs of pain at rest.  There also was no weakness, tenderness, redness, swelling or warmth noted.  Some clicking was noted with range of motion.  Tenderness to the left upper back/ scapula and the posterior shoulder/trapezius muscle was reported.  No muscle spasm or guarding was present.  Range of motion included forward flexion from 0 to 180 degrees, with pain from 110 to 180 degrees.  Shoulder abduction was from 0 to 150 degrees, with pain from 130 to 150 degrees.  Shoulder external rotation and internal rotation were from 0 to 90 degrees, without pain.  A well-healed anterior scar was also noted.  It measured 5 cm x 2 millimeters and was slightly depressed, non-tender, and hypopigmented.  It did not cause constricted movement and no keloids were present.  The diagnosis was left shoulder separation status post reconstructive surgery with scar and chronic residuals.   

After reviewing the evidence, the Board finds that an initial disability rating in excess of 10 percent is not warranted.  The current 10 percent rating was assigned under 38 C.F.R. 4.59 in recognition of the Veteran's left shoulder painful motion, tenderness and mildly limited motion.  Per 38 C.F.R. 4.59, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  A 10 percent evaluation is assigned for painful or limited motion of a major joint or group of minor joints.  

A higher evaluation based on limited motion is not warranted in this case.  As indicated, normal shoulder motion is demonstrated with flexion from 0 to 180 degrees; abduction from 0 to 180 degrees; external rotation from 0 to 90 degrees; and internal rotation from 0 to 90 degrees.  Here, left shoulder motion was reportedly normal at the July 2007 examination.  At the VA examination in February 2011, the Veteran's left shoulder forward flexion was to 110 degrees (when considering the point at which pain began); abduction was possible 130 degrees (when considering the point at which pain began); and external and internal rotation was possible to 90 degrees.  Thus, even with consideration of functional impairment, these findings do not reflect limited shoulder motion that is sufficient for even a minimal compensable rating of 20 percent under DC 5201.   

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205-06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Here, given the Veteran's ability to perform physical tasks and his overall range of motion, the Boards finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent based on limitation of motion.

The Board has considered whether any other diagnostic codes could alternately provide even higher ratings.  However, as there is no evidence of ankylosis of the scapulohumeral articulation; or other impairment of the humerus, involving malunion, recurrent dislocation, fibrous union, non-union, or loss of head; or impairment of the clavicle or scapula- those Codes are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  

The Board has also considered the left shoulder scar in the evaluation of the service-connected shoulder disability.  There is no evidence, however, that the left shoulder scar is painful/tender, unstable, deep and nonlinear, covers an area of 144 square inches or more, or limits function of the left shoulder in any way.  As such, a separate, compensable rating for the residual scar is not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2002 and 2011).  In conclusion, a 10 percent evaluation, and no higher, is warranted for residuals, status post left shoulder separation with reconstructive surgery and scar effective from the date of service connection.   

C.  Extraschedular Rating

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds that the rating criteria contemplate the Veteran's hearing loss and shoulder disabilities for entire duration of this appeal.  

The Veteran's hearing loss disability is productive of decreased hearing acuity and this manifestation is contemplated in the respective applicable rating criteria.  In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447(2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, the July 2007, July 2008, and February 2011 VA examination reports contain a detailed description of the Veteran's subjective complaints, as indicated above.  The July 2007 examiner indicated that the functional effect of Veteran's hearing loss is that he has to ask others to repeat what they say.  The February 2011 examiner specifically concluded that the Veteran's hearing loss caused no significant impact on his occupational or daily functioning.  While the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.  

Further, the Veteran's left shoulder disability is productive of pain, weakness and limited motion and these manifestations are contemplated in the respective applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  

D. TDIU

The Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's hearing loss and left shoulder disabilities, the question of entitlement to a TDIU is not raised.


ORDER

An initial compensable rating for bilateral hearing loss is denied.

An initial rating in excess of 10 percent for residuals, status post left shoulder separation with reconstructive surgery and scar is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


